Exhibit 10.159A
Supplemental Agreement No. 20
to
Purchase Agreement No. 1980
between
The Boeing Company
and
AMERICAN AIRLINES, INC
Relating to Boeing Model 777-223IGW Aircraft
          THIS SUPPLEMENTAL AGREEMENT, entered into as of
_________________________, 2011, (SA-20) by and between THE BOEING COMPANY, a
Delaware corporation with offices in Seattle, Washington, (Boeing) and American
Airlines, Inc. (Customer);
RECITALS:
          WHEREAS, Boeing and Customer entered into Purchase Agreement No. 1980
dated as of October 31, 1997, as amended and supplemented (capitalized terms
used herein without definition shall have the meanings specified therefor in
such Purchase Agreement) relating to Boeing Model 777-223IGW aircraft (the
Purchase Agreement); and
          WHEREAS, Boeing and Customer entered into Purchase Agreement No. 3219
dated as of October 15, 2008, relating to Boeing Model 787-923 aircraft (the 787
Purchase Agreement) and further agreed pursuant to Letter Agreement
No. 6-1162-CLO-1032R1 to the 787 Purchase Agreement (787 Letter Agreement),
among other things, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; and
          WHEREAS, Customer and Boeing agreed pursuant to Letter Agreement
No. 6-1162-AKP-110R2 entitled “Aircraft Purchase Rights and Substitution Rights”
(777 Aircraft Purchase & Substitution Rights Letter), among other things,
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] in Attachments B and C to the 777
Aircraft Purchase & Substitution Rights Letter as required by the 787 Letter
Agreement; and
          WHEREAS, on or about June 22, 2009, Boeing provided Customer with a
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

          P.A. No. 1980   i   SA-20               BOEING PROPRIETARY    

 



--------------------------------------------------------------------------------



 



and did so in the form of Supplemental Agreement No. 1 to the 787 Purchase
Agreement (787 SA-1) ; however, 787 SA-1 was never executed by Customer and
Boeing. Supplemental Agreement No. 2 to the 787 Purchase Agreement (787 SA-2)
was the first supplement to the 787 Purchase Agreement mutually executed by the
parties and the [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] as set forth in 787
SA-2; and as a result of entering the 787 SA-2, the parties agreed to revise
Letter Agreement No. 6-1162-CLO-1032 to the 787 Purchase Agreement and did so in
the form of Letter Agreement No. 6-1162-CLO-1032R1 (Revised 787 Letter
Agreement) in which, among other things, Customer and Boeing agreed to further
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]; and
          WHEREAS, Customer and Boeing agree to a [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] for the purpose of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] in
Attachments B and C to the [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Letter as
required by the Revised 787 Letter Agreement; and
          WHEREAS, Customer has provided a [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT], respectively and has done so [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]; and
          WHEREAS, Boeing has confirmed it [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].
NOW THEREFORE, In consideration of the mutual covenants herein contained, the
parties agree to amend the Purchase Agreement as follows:
1. Table of Contents:
     The “Table of Contents” to the Purchase Agreement is deleted in its
entirety and the new “Table of Contents” attached hereto and identified with an
“SA-20” legend is substituted in lieu thereof to reflect the changes made by
this SA-20.
2. Basic Articles:

          P.A. No. 1980   ii   SA-20               BOEING PROPRIETARY    

 



--------------------------------------------------------------------------------



 



     The basic articles are deleted in their entirety and new basic articles,
attached hereto, are substituted in lieu thereof to:

  1)   Redefine the term “Aircraft” to mean a 777 aircraft, and     2)   Make
reference to Tables 2 and 3, and     3)   Redefine the term “Engine Escalation
Variables” to mean the Supplemental Exhibit EE1, which is applicable to the
Engines, and     4)   Make other minor changes required to make the Purchase
Agreement applicable to both 777-200ER and 777-300ER aircraft.

3. Table 1-7:
     Table 1-7 entitled SA-20 777-300ER [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Delivery, Description, Price and [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].
4. Exhibit A1:
     Exhibit A1 entitled Aircraft Configuration is added to set forth the
configuration of the 777-300ER aircraft.
5. Exhibit B:
     Exhibit B entitled Aircraft Delivery Requirements and Responsibilities
relating to Boeing Model 777 Aircraft is deleted in its entirety and a new
Exhibit B, attached hereto, is substituted in lieu thereof to remove the
“-223IGW” minor model designation from the title.
6. Exhibit C:
     Exhibit C entitled Purchase Agreement Definitions is deleted in its
entirety and a new Exhibit C, attached hereto, is substituted in lieu thereof
to:

  1)   Remove the “-223IGW” minor model designation from the title.     2)  
Redefine the term “Aircraft” to include any 777 aircraft that Customer purchases
and is set forth in a Table 1, 2, or 3.

          P.A. No. 1980   iii   SA-20               BOEING PROPRIETARY    

 



--------------------------------------------------------------------------------



 



  3)   Redefine the term “Engine” to include the engines installed on any 777
aircraft that Customer purchases and is set forth in a Table 1, 2, or 3.

7. Supplemental Exhibit AE1:
     Supplemental Exhibit AE1 entitled Escalation Adjustment Airframe and
Optional Features relating to 777-323ER Aircraft has been added to set forth the
escalation adjustment formula for the 777-323ER aircraft.
8. Supplemental Exhibit BFE1-2:
     Supplemental Exhibit BFE1-2 entitled Buyer Furnished Equipment Variables
relating to Boeing Model 777-323ER Aircraft has been added to set forth the
buyer furnished equipment supplier selection and on-dock dates for buyer
furnished equipment for the 777-323ER aircraft with deliveries scheduled for
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] 2012.
9. Supplemental Exhibit CS1-2:
     Supplemental Exhibit CS1-2 entitled Customer Support Variables relating to
Boeing Model 777-323ER Aircraft has been added to set forth the differences
training Boeing will provide to Customer in support of the 777-323ER aircraft.
10. Supplemental Exhibit EE1-2:
     Supplemental Exhibit EE1-2 entitled Engine Escalation, Engine Warranty, and
Patent Indemnity relating to 777-323ER aircraft has been added to set forth the
engine escalation and engine warranty and product support plan. For the
777-323ER aircraft, there is no separate engine escalation methodology, and the
engine warranty and product support plan will be provided directly to Customer
by General Electric Company.
11. Letter Agreement No. 6-1162-AKP-072R2:
     Letter Agreement No. 6-1162-AKP-072R2 entitled [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] is deleted in its entirety and revised Letter Agreement
No. 6-11162-AKP-072R3, attached hereto, is substituted in lieu thereof to:

  1)   Remove the references to letter agreement revisions to simplify future
revisions, and

          P.A. No. 1980   iv   SA-20               BOEING PROPRIETARY    

 



--------------------------------------------------------------------------------



 



  2)   [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

12. Letter Agreement No. 6-1162-AKP-109R2:
     Letter Agreement No. 6-1162-AKP-109R2 entitled [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] is deleted in its entirety and revised Letter Agreement
No. 6-1162-AKP-109R3, attached hereto, is substituted in lieu thereof to:
     1) Set forth the [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], and

  2)   Revise the defined terms for the various 777 aircraft minor models to
eliminate confusion.

13. Letter Agreement No. 6-1162-AKP-110R2:
     Letter Agreement No. 6-1162-AKP-110R2 entitled [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] is deleted in its entirety and revised Letter Agreement
No. 6-1162-AKP-110R3, attached hereto, is substituted in lieu thereof to:

  1)   Set forth models 777-223LR and 777-323ER in lieu of 777-200X and
777-300X, and     2)   Clarify the [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
in paragraph 6.3.1 to be used for the Aircraft, and     3)   Set forth in
paragraphs 8.2 and 8.3 that the form of purchase agreement may be a supplemental
agreement, and     4)   Revise Attachment A and Attachments A-1 through A-7 to
set forth the correct Airframe Price, [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
for the various models.

          P.A. No. 1980   v   SA-20               BOEING PROPRIETARY    

 



--------------------------------------------------------------------------------



 



  5)   Show the [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], and     6)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] in Attachments B and C to the
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] Letter Agreement. In the event that the
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] in Attachment F to the [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] Letter Agreement.

14. Letter Agreement No. AAL-PA-1980-LA-1003346:
     Letter Agreement No. AAL-PA-1980-LA-1003346 entitled Aircraft Performance
Guarantees — 777-323ER is added to set forth the performance guarantees for the
two 777-323ER aircraft with deliveries scheduled for [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] 2012.
15. Letter Agreement No. AAL-PA-1980-LA-1003493:
     Letter Agreement No. AAL-PA-1980-LA-1003493 entitled Installation of Cabin
Systems Equipment — 777-323ER is added to set forth the responsibilities of
Boeing and Customer related to the installation of cabin systems equipment on
777-232ER aircraft.
16. Letter Agreement No. 6-1162-AKP-118R1:
     Letter Agreement No. 6-1162-AKP-118R1 entitled Confidentiality is deleted
in its entirety and revised Letter Agreement No. 6-1162-AKP-118R2, attached
hereto, is substituted in lieu thereof to remove letter agreement references to
make future revisions easier.
17. Letter Agreement No. AAL-PA-1980-LA-1003344:
     Letter Agreement No. AAL-PA-1980-LA-1003344 entitled Open Configuration
Matters — 777-323ER is added to set forth the timing and process for defining
the configuration of the 777-323ER aircraft.

          P.A. No. 1980   vi   SA-20               BOEING PROPRIETARY    

 



--------------------------------------------------------------------------------



 



18. Letter Agreement No. AAL-PA-1980-1003536:
     Letter Agreement No. AAL-PA-1980-1003536 entitled [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] is an Order to Customer Services General Terms Agreement
No. 23-1 as defined therein and is executed simultaneously with this SA-20 and
sets forth the terms and conditions for[CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].
The Purchase Agreement will be deemed to be amended to the extent provided
herein and as so amended will continue in full force and effect. In the event of
any inconsistency between the above provisions and the provisions contained in
the referenced exhibits to this Supplemental Agreement, the terms of the
exhibits will control.
EXECUTED IN DUPLICATE as of the day and year first above written.

                      THE BOEING COMPANY           AMERICAN AIRLINES, INC.
 
                   
By:
          By:        
 
 
 
         
 
   
Name:
          Name:        
 
 
 
         
 
   
Its:
  Attorney-In-Fact       Its:        
 
 
 
         
 
   

          P.A. No. 1980   vii   SA-20               BOEING PROPRIETARY    

 